NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        STANLEY YAZZIE, Petitioner.

                         No. 1 CA-CR 16-0101 PRPC
                              FILED 10-10-2017


    Petition for Review from the Superior Court in Coconino County
                         No. S0300CR201300155
                  The Honorable Mark R. Moran, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Coconino County Attorney's Office, Flagstaff
By Stacy L. Krueger
Counsel for Respondent

Yuma County Public Defender's Office, Yuma
By Wendy F. White
Counsel for Petitioner
                             STATE v. YAZZIE
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Michael J. Brown, Judge Jennifer B. Campbell and Judge
Margaret H. Downie delivered the decision of the Court.


PER CURIAM:

¶1          Petitioner Stanley Yazzie seeks review of the superior court's
order denying his petition for post-conviction relief, filed pursuant to
Arizona Rule of Criminal Procedure 32.1. This is petitioner's first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2